     Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 1 of 8 PageID# 185




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


JAMES FORTUNE,

                      Plaintiff,

V.                                                 Civil Action No. 3:18cv859-HEH

THRILLIST MEDIA GROUP,INC.,
et al.

                      Defendants.


                                      FINAL ORDER


         THIS MATTER is before the Court following a hearing on the issues of damages

and injunctive relief. James Fortune ("Plaintiff)filed a Motion for Entry of Final

Judgment by Default on January 31, 2020, seeking statutory damages, attorney's fees and

costs, and injunctive relief(ECF No. 31).' JackThreads, Inc.("Defendant")failed to

appear or defend this action in this Court, and this Court granted Plaintiffs Motion with
respect to liability on February 24, 2020(ECF Nos. 31, 33).

         On July 1, 2020, the Court conducted a hearing to determine the issues of

damages, attorney's fees and costs, as well as whether injunctive relief was appropriate.

At the hearing. Plaintiff reiterated the evidence submitted with his memorandum


'Plaintiffs initial Complaint named only JackThreads, Inc. as a Defendant(ECF No. 1).
Plaintiff later filed his Amended Complaint on February 5, 2019,naming only Thrillist Media
Group, Inc. as a Defendant(ECF No. 4). Finally, on March 7, 2019, Plaintiff filed his Second
Amended Complaint, naming both JackThreads, Inc. and Thrillist Media Group, Inc. as
Defendants(ECF No. 7). The claim against Thrillist Media Group, Inc. was subsequently
dismissed without prejudice by Plaintiff on April 30,2019(ECF No. 16). Therefore, only the
claim against Defendant JackThreads, Inc. for copyright infringement remains.
   Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 2 of 8 PageID# 186




supporting the allegations regarding damages, injunctive relief, and attorney's fees and

costs in the Second Amended Complaint. Specifically, Plaintiff requested an award of

statutory damages in the amount of $9,000.00, an award of enhanced damages in the

amount of$15,000.00, an award of attorney's fees and costs in the amount of$9,624.57,

and a permanent injunction. (PL's Mem. Supp. Default J. [hereinafter PL's Mem.] at 8-9,

ECF No. 32.)

       A "copyright owner may elect... to recover, instead of actual damages and

profits, an award of statutory damages for all infringements involved in the action." 17

U.S.C. § 504(c)(1). Recovery is permitted "in a sum of not less than $750 or more than

$30,000." Id, Where a court finds the infringement was committed willfully, it may,in

its discretion, enhance the statutory damages to a "sum of not more than $150,000." 17

U.S.C. § 504(c)(2); see EMIApril Music, Inc. v. White, 618 F. Supp. 2d 497, 508(E.D.

Va. 2009)("Statutory damages are intended not merely for the restitution of profit or

reparation of injury, but to deter wrongful conduct."(quoting Graduate Mgmt. Admission

Council V. Raju, 267 F. Supp. 2d 505, 511 (E.D. Va. 2003))). Courts have wide

discretion in determining the appropriate amount of damages in copyright cases. F. W.

Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 231-32(1952).

       Plaintiff indicates that he usually charges "$300.00 per work" as a licensing fee,

and asserts that Defendant's violation likely amounted to more than a singular violation

ofPlaintiffs copyright because Defendant was selling reproductions ofPlaintiffs

photographs of Ringo Starr, Mick Jagger, and Jimmy Page over the internet. (PL's Mem.

at 6; PL's Mem. Supp. Default J. Ex. A [hereinafter Ex. A]     6, 8, ECF No. 32-1.)
   Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 3 of 8 PageID# 187




Plaintiff further asserts that, had Defendant sought a license agreement in this case, he

would have charged a higher royalty—likely in the amount of$3,000.00—because he

would have anticipated greater income based upon such a use of his photographs. (Ex. A

H 8; ECF No. 34.)

       It is difficult for this Court to ascertain the actual damages to Plaintiff in this

matter as Defendant has failed to plead or respond in any way,see EMIApril Music, Inc.,

618 F. Supp. 2d at 509(considering the expenses saved by defendant in avoiding a

licensing agreement, the profits reaped by defendant in connection with infringement,

and the willfulness of defendant's infringement), and under such circumstances, courts

have found that the minimum statutory award is appropriate,see ME2Prods., Inc. v.

Ahmed,289 F. Supp. 3d 760,163-64(W.D. Va. 2018)(collecting cases). But see EMI

April Music, Inc., 618 F. Supp. 2d at 508-09(collecting cases in which courts awarded

statutory damages above the minimum allowed under § 504(c)(1)). However, in his

affidavit and at oral argument in this matter, Plaintiff reiterated that, in his fifty years as a

photographer, he has been licensing his photographs in amounts ranging from $300.00 to

$5,500.00. Moreover, in the immediate case, Plaintiffs infringed works were not sold in

conjunction with other photographs nor were they incorporated into a publication with

other material; rather, the infringed works were the sole subject ofthe sales—sales that

were available internationally.

       Furthermore, the Court also recognizes that Defendant's behavior—^the very same

behavior that prevented Plaintiff from the benefit of discovery to better support his

claim—counsels in favor of a finding of willfulness. See Arista Records, Inc. v. Beker
   Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 4 of 8 PageID# 188




Enters., Inc., 298 F. Supp. 2d 1310, 1313 (S.D. Fla. 2003)(collecting cases). Moreover,

in reproducing and attempting to sell Plaintiffs works, Defendant made—at the very

best—a cavalier assumption about the print owner's rights. See Lyons P'ship, L.P. v.

Morris Costumes, Inc., 243 F.3d 789, 799—800(4th Cir. 2001)(acknowledging other

circuits have held that reckless disregard of a copyright holder's rights constitutes willful

infringement).

       Thus, exercising the wide discretion granted to it by the Copyright Act, the Court

finds that Plaintiff is entitled to statutory damages in the amount of$1,500.00 per

infringement, and that a $10,000 statutory enhancement is appropriate in this case to

deter such future conduct. See F. W. Woolworth Co., 344 U.S. at 231—32(noting that

district courts maintain wide discretion in setting damage amounts in copyright cases);

EMIApril Music, Inc., 618 F. Supp. 2d at 508-09. Accordingly, an appropriate award of

statutory damages in this case is $14,500.00.

       In his Complaint, Plaintiff also seeks injunctive relief under 17 U.S.C. § 502(a).

In order to obtain a permanent injunction against copyright infringement:

      A plaintiff must demonstrate:(1) that it has suffered an irreparable injury;
      (2)that remedies available at law,such as monetary damages, are inadequate
      to compensate for that injury;(3)that, considering the balance of hardships
      between the plaintiff and defendant, a remedy in equity is warranted; and(4)
      that the public interest would not be disserved by a permanent injunction.

Phelps & Assocs., LLC v. Galloway,492 F.3d 532,543 (4th Cir. 2007)(citing eBay Inc.

V. MercExchange, LLC,547 U.S. 388, 391 (2006)for proposition that irreparable harm is

no longer presumed in such cases).
   Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 5 of 8 PageID# 189




      In this case, Plaintiff has shown copyright infringement based upon Defendant's

use ofPlaintiffs iconic photographs. {See Mem. Order(finding defendant admitted

plaintiffs well-pleaded allegations of fact by his default and is concluded on those facts

by judgment),EOF No. 33.) The nature ofthis kind of infringement suggests irreparable

harm. Once a photograph has been displayed and seen, it is difficult to conceive of how

such harm can be remedied—short of an effort to award damages. Furthermore, this

difficulty speaks to the inadequacy of damages. See EMIApril Music, Inc., 618 F. Supp.

2d at 511 ("[Wjhere calculation of damages and profits for each future event might be

possible, the impracticality of doing so because ofthe speculation and guesswork

militates in favor offinding that money damages are inadequate remedies."(citing

Phelps, 492 F.3d at 544)).

       Moreover, the hardship to Defendant if the injunction were granted is slight:

Defendant could seek to obtain a license to use Plaintiffs photographs. Yet, the hardship

to Plaintiff if the injunction were denied is significant. Plaintiff would have to seek to

enforce its copyright independently, which would require Plaintiffs time and resources.

This hardship is not hypothetical as Plaintiff has appeared in this matter in an effort to

achieve the very same end. The balance ofthe hardships therefore weighs in favor of

issuing a permanent injunction.

       "It is easy to understand that the public interest reflected in the Constitutional

protection of copyright, and the congressional enactment ofthe Copyright Act, is

enhanced by issuance of a permanent injunction where copyright infringement has taken

place....[, but] it is difficult to conceive of how such a permanent injunction will harm a
   Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 6 of 8 PageID# 190




defendant who has willfully violated the copyright law." Id. (citations omitted). This

notion is further supported by Defendant's willful failure to appear in this matter in any

way. Accordingly, as Plaintiff has made the requisite showing, this Court finds that

injunctive relief is appropriate in this case.

       Finally, Plaintiff demanded attorney's fees and litigation costs as provided by the

Copyright Act. 17 U.S.C. § 505; Compl. at 5. This determination is wholly within the

court's discretion. § 505.

       In order to determine whether an award of attorney's fees should be made to
       a party under [] § 505, the Fourth Circuit has articulated four factors for
       consideration: 1) the motivation of the parties, 2) the objective
       reasonableness of the legal and factual positions advanced, 3) the need in
       particular circumstances to advance considerations of compensation and
       deterrence, and 4)any other relevant factor presented.

EMIApril Music, Inc., 618 F. Supp. 2d at 512(citing Diamond Star Bldg. Corp. v. Sussex

Co. Builders, Inc., 30 F.3d 503, 505 (4th Cir. 1994)).

       Plaintiff brought this suit to vindicate his rights under the Copyright Act, and—

given that Defendant has failed entirely to respond—^Plaintiffs position is made

eminently more reasonable. See id. (suggesting Defendant's failure to respond weighs in

favor of the reasonableness ofPlaintiffs position). Furthermore, as mentioned supra, the

Copyright Act takes seriously the need to deter future violations as it provides for

enhanced damages in cases of willful conduct. See § 504(c)(2). Thus,the Court finds

reasonable attorney's fees should be awarded to Plaintiff in this case. See Diamond Star

Bldg. Corp., 30 F.3d at 505; Music City Music v. Alfa Foods, Ltd., 616 F. Supp. 1001,

1003 (E.D. Va. 1985).
   Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 7 of 8 PageID# 191




       Plaintiff submitted a Declaration in support of his claim for attorney's fees in the

amount of$9,624.57. {See PL's Mem. at 8; PL's Mem. Supp. Default J. Ex. C

[hereinafter Ex. C], ECF No. 32-3.) Plaintiff detailed that the rate agreed upon for

attorney's fees was "$300.00 for Mr. Sensenig and $135.00 for paralegal work." (Ex. C

T| 3.) Through January 28, 2020, the legal fees amounted to $8,796.00, and the expenses

associated were $828.57, totaling $9,624.57. {Id      4-5.) Having reviewed Plaintiffs

request, the Court finds the attorney's fees and costs are reasonable.

       Accordingly, based upon this Court's February 24,2020 Memorandum Order and

the July 1, 2020 hearing, the Court AWARDS Plaintiff damages against the Defendant in

the aggregate amount of$14,500.00, itemized as follows:(1)statutory damages pursuant

to 17 U.S.C. § 504, in the amount of$1,500.00 per infringement; and (2)an enhancement

pursuant to 17 U.S.C. § 504 in the amount of$10,000.00. Additionally, pursuant to 17

U.S.C. § 505, the Court further AWARDS Plaintiff attorney's fees and costs—$8,796.00

in attorney's fees and $828.57 in costs—^totaling $9,624.57. Finally, pursuant to 17

U.S.C. § 502(a), the Court GRANTS Plaintiffs request for a permanent injunction

against Defendant and ORDERS that Defendant, and its employees, agents, officers,

directors, successors, affiliates, subsidiaries, and assigns, are hereby ENJOINED from:

           1. Directly or indirectly infringing Plaintiffs works—specifically, his

              photographs of Ringo Starr, Mick Jagger, and Jimmy Page;

          2. Continuing to market, sell, offer, reproduce, develop or manufacture any

              works derived or copied from Plaintiffs abovementioned works; and

           3. Participating or assisting in any such activity.
   Case 3:18-cv-00859-HEH Document 36 Filed 07/02/20 Page 8 of 8 PageID# 192




       Thus, Plaintiffs Motion for Entry ofFinal Judgment is GRANTED IN PART

(ECF No. 31). This case is CLOSED. The Clerk is directed to send a copy ofthis Order

to all counsel of record.

       It is so ORDERED.

                                                            /s/
                                              Henry E. Hudson
                                              Senior United States District Judge
Date:'Jwlu ^^ ■£02.0
Richmond, Virginia
